Citation Nr: 0630982	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
prior to October 11, 2001, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD on and after October 11, 2001.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for PTSD and 
assigned a 10 percent rating.  The December 2002 statement of 
the case (SOC) increased the rating to 50 percent, effective 
October 11, 2001, and the veteran continued to disagree with 
the level of the evaluation.  

The Board denied the claim, which was now one for an initial 
rating higher than 10 percent prior to October 11, 2001, and 
higher than 50 percent on an after that date, but the United 
States Court of Appeals for Veterans Claims (the Court) in 
August 2006 vacated and remanded this decision pursuant to a 
July 2006 Joint Motion.

For the reasons explained below, the instructions in the 
Joint Motion require that the Board remand the claims to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The initial claim for service connection for PTSD in this 
case was filed in October 1992.  After service connection was 
granted in November 2001 and the veteran timely disagreed 
with the evaluation, the claim became one for a higher 
initial rating, but it is the initial claim that is still the 
one that is technically on appeal, requiring the VA to 
consider entitlement to "staged" ratings for the entire 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations apply to claims such as this one 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).

In addressing the VCAA in its February 2005 decision, the 
Board found that its notification requirements had been 
satisfied by the RO's August 1997, June 1998, and July 2000 
letters along with the Board's May 1998 and June 2000 
letters.  The Joint Motion, however, found that that these 
letters did not satisfy the VCAA's notification requirements 
because, among other things, they did not set forth the 
elements of the claims or otherwise explain what is necessary 
to substantiate them.  Joint Motion at 3.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Joint Motion 
also noted Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), decided after the Board's decision, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, i.e., 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability, and that VCAA notice must be provided 
with regard to all of these elements prior to an initial 
unfavorable adjudication by an agency of original 
jurisdiction.  Joint Motion at 4 (citing Dingess, 19 Vet. 
App. at 484-491).

The Board cannot itself remedy this deficiency because the 
regulation allowing it to conduct such additional 
development, 38 C.F.R. § 19.9(a)(2), was ruled invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the failure to 
provide appropriate VCAA notification prior to initial 
adjudication of a claim is an error that may be cured by a 
Board remand for new VCAA notification followed by 
readjudication of the claim.  Mayfield, 444 F.3d at 1333-
1334.  So the Board must remand the claims here for such 
notification and readjudication.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a letter explaining 
the application of the VCAA to his 
claims, indicating that the claims are 
now for an initial rating higher than 10 
percent for his PTSD prior to October 11, 
2001, and higher than 50 percent on and 
after that date.  The letter should 
include a discussion of all of the 
elements of a service connection claim as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), all of the 
elements of VCAA notification as required 
by Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
and should conform to all other 
applicable precedents.

2.  Then, review any additional evidence 
and readjudicate the claims, under all 
appropriate statutory and regulatory 
provisions and legal theories, as 
appropriate.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


